Exhibit 99.1 BUSINESS ACQUISITION REPORT Item 1. Identity of Company Name and Address of Company Kinross Gold Corporation (“Kinross”) 25 York Street, 17th Floor Toronto, ON M5J 2V5 Executive Officer The name of the executive officer of Kinross who is knowledgeable about the significant acquisition and this Business Acquisition Report is: Geoff Gold, Executive Vice President and Chief Legal Officer Telephone: (416) 365-5123 Item 2. Details of Acquisition Nature of Business Acquired On September 17, 2010, Kinross acquired all of the issued and outstanding shares of Red Back Mining Inc. (“Red Back”) pursuant to a plan of arrangement in accordance with the s. 192 of the Canada Business Corporations Act (the “Arrangement”). Red Back is a Canadian corporation with a portfolio of gold properties located in Africa. Red Back’s two key operations are the Chirano Gold Mine in Ghana and the Tasiast Gold Mine in Mauritania. Further information regarding the Transaction may be found in the management information circular prepared by Kinross dated August 16, 2010, as supplemented by a supplement dated September 3, 2010, in connection with the special meeting of Kinross shareholders held on September 15, 2010 (the “Circular”). The Circular is available under Kinross’s SEDAR profile at www.sedar.com. Date of Acquisition September 17, 2010. Consideration Pursuant to the Arrangement, Kinross issued the former shareholders of Red Back 1.778 Kinross common shares and 0.11 of a Kinross common share purchase warrant (each whole warrant, a “Warrant”) for each Red Back common share. Each Warrant is exerciseable for a period of four years following the completion of the Arrangement at an exercise price of US$21.30 per Kinross common share. Each Red Back stock option (each, a “Red Back Option”), which previously gave the holder the right to acquire one common share of Red Back on exercise thereof which had not been duly exercised prior to the effective date of the Arrangement, was exchanged for a fully vested option (each, a “Replacement Option”) to purchase from Kinross the number of Kinross common shares (rounded down to the nearest whole share) equal to: (i) the Option Exchange Ratio (being 1.81) multiplied by (ii) the number of Red Back common shares subject to such Red Back Option immediately prior to the effective date of the Arrangement. Such Replacement Option provides for an exercise price per Kinross Share (rounded up to the nearest whole cent) equal to: (x) the exercise price per Red Back common share otherwise purchasable pursuant to such Red Back Option; divided by (y) the Option Exchange Ratio (being 1.81). Effect on Financial Position Kinross intends to undertake immediately an extensive development program to expand the Tasiast operation. Kinross currently anticipates completing this expansion program within approximately 36 months, with a view to commencing operations at a new 60,000 tonne per day mill in the fourth quarter of 2013. For further information, please see Kinross’ press releases issued on September 1, 2010 and September 7, 2010. Prior Valuations None. Parties to Transaction The transaction was not with an informed person, associate or affiliate of Kinross. Date of Report November 29, 2010. Item 3. Financial Statements Attached to this Business Acquisition Report as Schedule A, Schedule B, Schedule C and Schedule D, respectively are: (a) the consent of PricewaterhouseCoopers LLP to the incorporation of their audit report on the audited consolidated financial statements of Red Back for the year ended December 31, 2009; (b) the audited consolidated financial statements of Red Back for the year ended December 31, 2009, including consolidated balance sheets as at December 31, 2009 and December 31, 2008 and the consolidated statements of income and retained earnings and deficit, cash flows and comprehensive income for the years then ended, together with the notes thereto and the auditors’ reports thereon; (c) the unaudited interim financial statements of Red Back for the three and six month period ended June 30, 2010, including consolidated balance sheets as at June 30, 2010 and June 30, 2009 and consolidated statements of income and retained earnings and deficit, cash flows and comprehensive income for the three and six months ended June 30, 2010 and June 30, 2009, together with the notes thereto; and (d) the unaudited pro forma condensed consolidated financial statements of Kinross consisting of the consolidated statements of operations for the six months ended June 30, 2010 and for the year ended December 31, 2009, together with the notes thereto. SCHEDULE A AUDITOR’S CONSENT To Kinross Gold Corporation: We have read the business acquisition report of Kinross Gold Corporation (the “Company”) dated November 29, 2010 relating to the acquisition of Red Back Mining Inc. (“Red Back”).We have complied with Canadian generally accepted standards for an auditor’s involvement withoffering documents. We consent to the use in the above-mentioned business acquisition report of our report to the shareholders of Red Back on the consolidated balance sheets of Red Back as at December 31, 2009 and 2008 and the consolidated statements of income and retained earnings (deficit), cash flows, and comprehensive income (loss) for the years then ended. Our report is dated February 25, 2010. (Signed) PricewaterhouseCoopers LLP Chartered Accountants Vancouver, British Columbia November 29, 2010 SCHEDULE B AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF RED BACK FOR THE YEAR ENDED DECEMBER 31, 2009 (See attached) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements have been prepared by and are the responsibility of the management of the Company. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada, using management’s best estimates and judgments based on currently available information. The Company maintains an appropriate system of internal controls to provide reasonable assurance that financial information is accurate and reliable and that the Company’s assets are appropriately accounted for and adequately safeguarded. The Board of Directors carries out its responsibility for the consolidated financial statements principally through its Audit Committee, comprised of independent directors. The Audit Committee reviews the Company’s annual consolidated financial statements and recommends their approval to the Board of Directors. The Company’s auditors have full access to the Audit Committee, with and without management being present. The consolidated financial statements have been audited by PricewaterhouseCoopers LLP, Chartered Accountants. Their report outlines the scope of their examination and opinion on the consolidated financial statements. “Richard Clark” “Alessandro Bitelli” Richard Clark Alessandro Bitelli President & Chief Executive Officer Chief Financial Officer Vancouver, British Columbia February 25, 2010 PricewaterhouseCoopers LLP Chartered Accountants PricewaterhouseCoopers Place 250 Howe Street, Suite 700 Vancouver, British Columbia Canada V6C 3S7 Telephone +1 Facsimile +1 Auditors’ Report To the Shareholders of Red Back Mining Inc. We have audited the consolidated balance sheets of Red Back Mining Inc. as at December 31, 2009 and December 31, 2008 and the consolidated statements of income and retained earnings and deficit, cash flows, and comprehensive income for the years then ended. These financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the company as at December 31, 2009 and December 31, 2008 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. (signed) PricewaterhouseCoopers LLP Chartered Accountants Vancouver, British Columbia February 25, 2010 “PricewaterhouseCoopers” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, or, as the context requires, the PricewaterhouseCoopers global network or other member firms of the network, each of which is a separate legal entity. RED BACK MINING INC. CONSOLIDATED BALANCE SHEETS (in Thousands of United States Dollars) December 31, 2009 December 31, 2008 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Marketable securities (Note 4) - Inventories (Note 5) Prepaid expenses Deferred charges - Property, plant and equipment (Note 6) Mineral properties and related expenditures (Note 7) $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Bank loan (Note 8) - Taxes payable - Non current liabilities Asset retirement obligations (Note 9) Future income tax liability (Note 13) Other liabilities - Minority interest - Shareholders’ equity Share capital (Note 10) Contributed surplus (Note 11) Accumulated other comprehensive income Retained earnings (deficit) (42,332 ) $ $ Contingency and commitments (Notes 13 and 15) Approved by the Board: “Richard P. Clark” “Lukas H. Lundin” Director Director See accompanying notes to consolidated financial statements. RED BACK MINING INC. CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS (DEFICIT) (in Thousands of United States Dollars) Year Ended Year Ended December 31, 2009 December, 31 2008 Gold revenue $ $ Costs and expenses Operating Depreciation and amortization Accretion Royalties Profit from mining operations Depreciation 18 20 General and administrative Interest expense and bank charges Stock based compensation Write-off of exploration costs Interest income (1,248 ) (877 ) Income before the undernoted items Foreign exchange gain Gain on sale of marketable securities Other income - Income before income taxes Current income tax expense (1,621 ) - Future income tax recovery (expense) (6,529 ) (8,150 ) Net income before minority interest Minority interest (1,008 ) - Net income Deficit, beginning of the year (42,332 ) (104,233 ) Retained earnings (deficit), end of the year $ $ ) Income per common share – basic $ $ Weighted average number of shares outstanding - basic Income per common share – diluted $ $ Weighted average number of shares outstanding - diluted See accompanying notes to consolidated financial statements. RED BACK MINING INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in Thousands of United States Dollars) Year Ended Year Ended December 31, 2009 December 31, 2008 Cash flows from (used in) operating activities Net income $ $ Items not affecting cash Amortization and depreciation Accretion Deferred charges - Foreign exchange gain (6,190 ) (5,659 ) Future income taxes (4,507 ) Gain on sale of marketable securities (3,020 ) (1,708 ) Minority interest - Stock based compensation Write off of exploration costs Net changes in non-cash working capital items Accounts receivable and prepaid expenses (19,517 ) (4,861 ) Inventories (31,647 ) (16,693 ) Accounts payable and accrued liabilities Cash flows from (used in) investing activities Mineral properties and related expenditures (85,975 ) (77,268 ) Purchase of property, plant and equipment (83,958 ) (99,250 ) Purchase of marketable securities - (31,648 ) Proceeds from the sale of marketable securities (143,636 ) (202,391 ) Cash flows from (used in) financing activities Common shares issued, net of cash issue costs Debt issue (repayments) (28,000 ) Deferred charges (700 ) - Effect of exchange rate changes on translation of cash denominated in a currency other than the US dollar (1,677 ) Increase (decrease) in cash and cash equivalents (40,625 ) Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of the year $ $ See accompanying notes to consolidated financial statements. RED BACK MINING INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in Thousands of United States Dollars) Year Ended Year Ended December 31, 2009 December 31, 2008 Net income $ $ Gain on marketable securities reclassified to net income on realization (5,044 ) - Foreign exchange gain on net assets denominated in other than US dollars reclassified to net income on realization (6,190 ) (5,659 ) Unrealized gain on marketable securities available for sale, net of applicable future income taxes - Unrealized foreign exchange gain (loss) on net assets denominated in other than the US dollar (6,069 ) Total other comprehensive income (6,684 ) Comprehensive income $ $ See accompanying notes to consolidated financial statements. RED BACK MINING INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (Tables in Thousands of United States Dollars) 1. Nature of Operations and Basis of Presentation Red Back Mining Inc. (“Red Back” or the “Company”) is a mineral resource corporation engaged in operating, exploring, acquiring and developing mineral properties. The Company currently owns two gold mines in West Africa. In Ghana, it holds a 100% interest in the Chirano Gold Mine (“Chirano”). The Government of Ghana has the right to acquire a 10% ownership of Chirano Gold Mines Limited, at no cost. In Mauritania, the Company holds a 100% interest in the Tasiast Gold Mine (“Tasiast”). The Company also holds various other exploration properties in Ghana, Mauritania and Côte d’Ivoire. 2. Changes in Accounting Policies Effective January 1, 2009, the Company adopted the Canadian Institute of Chartered Accountants (“CICA”) standard issued under Section 3064 of the Handbook, “Goodwill and Intangible Assets,” which replaces Section 3062, “Goodwill and Other Intangible Assets.” This new standard provides guidance on the recognition, measurement, presentation and disclosure of goodwill and intangible assets. Concurrent with the adoption of this standard, CICA Emerging Issues Committee Abstract 27, “Revenues and Expenditures in the Pre-operating Period” (“EIC-27”), was withdrawn. Adoption of this standard did not have a significant effect on the Company’s financial statements. 3. Significant Accounting Policies (a) Basis of Consolidation These consolidated financial statements include the accounts of the Company and its subsidiaries. The Company’s material subsidiaries are Red Back Mining Ghana Limited and Chirano Gold Mines Limited (100% owned Ghanaian companies), and Tasiast Mauritanie Limited SA (100% owned Mauritanian company). All inter-company balances and transactions have been eliminated upon consolidation. As detailed in Note 7, the Company currently holds 100% of Chirano Gold Mines Limited (“CGML”), which owns the Chirano Gold Mine. Upon the Government of Ghana exercising its right to back-in to a 10% ownership of CGML, at no cost, the Company will hold a 90% interest in CGML with the Government of Ghana holding 10%. Accordingly, the Company recognizes a minority interest of 10% on the retained earnings of CGML. (b) Foreign Currencies The US dollar is the reporting currency of the Company. The assets and liabilities of self-sustaining operations which are denominated in a currency other than the US dollar are translated at year-end exchange rates, and revenues and expenses are translated at the average exchange rates. Differences arising from these foreign currency translations are reported as other comprehensive income. (c) Use of Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reported periods. Actual results could differ from those estimates. Significant areas where management’s judgment is applied include: estimated lives of mining assets, asset retirement obligations, future income tax balances and rates, stock based compensation valuation assumptions and asset impairment considerations. (d) Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, marketable securities, accounts payable and accrued liabilities, and bank loans. Cash and cash equivalents and marketable securities are classified as available for sale financial assets, recognized at fair value with any unrealized gain or loss recorded in other comprehensive income. The fair value of all other financial instruments approximates their carrying values, due to their short-term maturity or capacity of prompt liquidation. CICA Handbook section 3862 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair values. The Company’s financial instruments as at December 31, 2009 classified as “Level One - Quoted prices in active markets” are cash and cash equivalents. Accounts receivable, accounts payables and accrued liabilities are classified as “Level Two - Inputs other than quoted prices that are observable for the assets and liabilities either directly or indirectly”. Additional disclosure required under Section 3862 can be found in the Management Discussion and Analysis for the year ended December 31, 2009, filed with securities regulators together with the these financial statements, under the section titled “Financial Instruments and Related Risks”. (e) Cash and Cash Equivalents Cash and cash equivalents may include cash on hand, term deposits and short-term highly liquid investments which are readily convertible to known amounts of cash within three months of purchase and which, in the opinion of management, are subject to an insignificant risk of changes in value. (f) Inventories Inventories consist of finished gold inventory, stockpile ore, gold-in-circuit inventories, and materials and supplies. Inventories are valued at the lower of average production cost and net realizable value. For stockpile ore and gold-in-circuit inventories, net realizable value is determined taking into account a reasonable allowance for further processing and sales costs. Net realizable value for materials and supplies inventories is determined based on current replacement cost. When the circumstances that previously caused inventories to be written down below cost no longer exist or when there is clear evidence of an increase in net realizable value because of changed economic circumstances, the amount of the write-down is reversed. (g) Mineral Properties and Related Expenditures Direct mineral exploration, evaluation and development costs until such time as an economic ore body is defined or the project is abandoned and the estimated fair value of any related asset retirement obligations (Note 3(k)) are capitalized on an individual project basis. Costs for a producing project, net of residual or salvage values, are amortized on a unit-of-production method based on the estimated life of the ore reserves, while costs for properties abandoned are written off. The recoverability of the amounts capitalized for undeveloped mineral properties is dependent upon the determination of economically recoverable ore reserves, confirmation of the Company’s interest in the underlying mineral properties, the ability to obtain the necessary financing to complete their development and future profitable production or proceeds from the disposition thereof. Title to mineral properties involves inherent risks due to the difficulties of determining the validity of certain claims as well as the potential for problems arising from the frequently unreliable conveyance history characteristic of many mineral properties. The Company has investigated title to all of its mineral properties and, to the best of its knowledge, all of its properties are in good standing. (h) Property, Plant and Equipment Property, plant and equipment are recorded at cost. Repairs and maintenance expenditures are charged to operations as incurred. Major improvements and replacements, which extend the useful life of an asset, are capitalized. Mine property, plant and machinery, net of residual or salvage value, are amortized on a straight line basis over the life of the mines. Other plant and equipment is depreciated on a straight-line basis, net of residual value, over the estimated useful life of the asset. (i) Long-lived Assets Impairment Assessments The Company reviews and evaluates the recoverability of mineral properties and related expenditures, property, plant and equipment at the end of each reporting period and when events and circumstances indicate that an impairment event may have occurred. This evaluation is based on forecasted future net cash flows, on an undiscounted basis, from each mine and development property using estimated recoverable ounces of gold (considering current proven and probable reserves and the portion of mineralization which is expected to become reserves), estimated future gold prices (considering historical and current prices, price trends and related factors), and estimated operating, capital and reclamation costs. An impairment charge is recorded if the undiscounted future net cash flows are less than the carrying amount. Reductions in the carrying value of property, plant and equipment, with a corresponding charge to earnings, are recorded to the extent that the estimated future net cash flows on a discounted basis are less than the carrying value. Estimates of future cash flows are subject to risks and uncertainties and it is reasonably possible that changes in future conditions could occur which may affect the recoverability of property, plant and equipment. (j) Stripping Costs Stripping costs in the pre-production phase are capitalized while, after commencement of production, they are accounted for as variable production costs to be included in the costs of inventory produced, unless the stripping activity can be shown to be a betterment of the mineral property, in which case stripping costs are capitalized. Betterment occurs when stripping activity increases future output of the mine by providing access to additional sources of reserves. Capitalized stripping costs are amortized on a units-of-production basis over the proven and probable reserves to which they relate. (k) Asset Retirement Obligations The Company recognizes a liability for material legal or contractual obligations relating to the retirement of property, plant and equipment and obligations arising from the acquisition, construction, development, or normal operation of those assets. Such asset retirement costs are recognized at fair value, when a reasonable estimate of fair value can be made, in the period in which the liability is incurred. A corresponding increase to the carrying amount of the related asset, where one is identifiable, is recorded and amortized over the life of the asset. Where a related asset is not easily identifiable with a liability, the change in fair value over the course of the year is expensed. The amount of the liability is subject to remeasurement at each reporting period. It is possible that the Company’s estimate of its ultimate reclamation liabilities could change as a result of changes in regulations, the extent of environmental remediation required or completed, the means of reclamation or changes in cost estimates. (l) Future Income Taxes Future income tax assets and liabilities are calculated using the liability method of accounting for all temporary differences between the carrying amounts of assets and liabilities and their corresponding tax bases. Future income tax assets attributable to temporary differences and unused tax losses are recognized only to the extent that it is more likely than not that the asset will be realized. Future income tax assets and liabilities are measured using the enacted or substantially enacted rates and laws that are expected to apply when these assets and liabilities will be either realized or settled. (m) Share Capital Share capital issued for non-monetary consideration is recorded at an amount based on fair value reduced by an estimate of transaction costs normally incurred when issuing shares for cash. (n) Revenue Recognition Revenue is recorded when there is persuasive evidence that an arrangement exists, the selling price is fixed and determinable, collectability is reasonably assured and when title and the risks and rewards of ownership pass to the buyer. Adjustments to these amounts are made after final prices, weights and assays are established. (o) Stock-Based Compensation The fair value of stock appreciation rights (“SAR’s”) is calculated using the intrinsic method and reflects the net increase in the price of Red Back common shares from the time of grant to the time of exercise of the SAR’s. Changes in the intrinsic value are recorded as an expense/recovery on a straight-line basis over their graded vesting periods and the credit is recorded as a liability as the SAR’s vest. The fair value of deferred share units (“DSU’s”) is calculated using the intrinsic method and is based on the value of Red Back common shares from the time of grant to the time of exercise of the DSU’s. Changes in the intrinsic value are recorded as an expense/recovery on a straight-line basis over their graded vesting periods and the credit is recorded as a liability as the DSU’s vest. The fair value of stock option grants is calculated using the Black-Scholes model and takes into account a number of variables, including the exercise price, the expected dividends on the stock, the Company’s share price and its expected volatility, the expected forfeiture rates and expected life of the options, and the risk-free interest rate over the options expected life. It is recorded as an expense on a straight-line basis over their graded vesting periods and the credit is recorded to contributed surplus. The fair value is subsequently transferred to share capital on exercise of the related option. Cash consideration received when options are exercised is credited to capital stock. The volatility assumptions take into consideration both historical and implied volatility of the Company’s share price. The forfeiture rate is estimated based on historical and expected future forfeitures rates, adjusted when the actual forfeiture rate differs from the expected rate. The expected life of the options takes into consideration historical data regarding the timing of exercise by option holders. The risk-free rate is based on the yields of government of Canada bonds with a remaining life equivalent to the expected life of the options. (p) Earnings Per Share Earnings per share are calculated by dividing net income for the year by the weighted average number of common shares outstanding during the year. Diluted earnings per share are calculated using the treasury stock method which, for purposes of determining the weighted average number of shares outstanding, assumes that the proceeds to be received on the exercise of the stock options and warrants are applied to repurchase common shares at the average market price for the year. When a loss is incurred, basic and diluted loss per share is the same because the inclusion of common share equivalents would be anti-dilutive. (q) Certain of the 2008 balances have been reclassified to conform to this year’s presentation. 4. Marketable Securities Marketable securities consisting of 62,090,407 shares in Mineral Deposits Limited were sold during the year realizing a $3.0 million gain on disposition. The Company did not hold marketable securities at December 31, 2009. 5. Inventories December 31, Stockpile ore $ $ Gold in circuit Gold in safe Materials and supplies $ $ 6. Property, Plant and Equipment December 31, 2009 December 31, 2008 Cost Accumulated Depreciation Net Book Value Cost Accumulated Depreciation Net Book Value Plant and equipment $ Motor vehicles Buildings Construction inprogress - - $ 7. Mineral Properties and Related Expenditures Chirano Tasiast Other Projects Total Balance, December 31, 2007 $ Exploration and evaluation costs Development expenditure - Change in estimated asset retirement obligations - - Amortization (8,327 ) (21,716 ) - (30,043 ) Write-off of deferred exploration costs - - (849 ) (849 ) Balance, December 31, 2008 $ Exploration and evaluation costs Development expenditure - Change in estimated asset retirement obligations - - Amortization (13,765 ) (23,779 ) - (37,544 ) Write-off of deferred exploration costs - - (2,110 ) (2,110 ) Balance, December 31, 2009 $ Included in the above balance for Chirano are $32.1 million (December 31, 2008: $7.9 million) of stripping costs incurred subsequent to commencement of production. Amortization of these costs amounted to $2.3 million (2008: $nil). Chirano Gold Mine The Chirano Gold Mine comprises one mining lease and one prospecting license held through the Company’s 100% subsidiary, CGML. Upon the Government of Ghana exercising its right to back-in to a 10% ownership of CGML, at no cost, the Company will hold a 90% interest in CGML with the Government of Ghana holding 10%. Tasiast Gold Mine The Tasiast Gold Mine comprises one mining lease held through the Company’s 100% owned subsidiary Tasiast Mauritanie Limited SA (“TMLSA”). Other Exploration Projects The Company owns interests in a number of other exploration properties in Ghana, Mauritania and Côte d’Ivoire. These interests are represented by various prospecting licenses and option agreements. During the year, the Company wrote off $2.1 million (2008: $849,000) of previously deferred exploration costs relating to Ghanaian properties whose interest was relinquished or no longer deemed prospective. 8. Bank Loan Early in the year, the Company retired a bank loan collateralized by marketable securities and guarantees from its two operating subsidiaries. During the year, the Company finalized a $30 million revolving facility, collateralized by a pledge of CGML and TMLSA shares, an assignment of advances to subsidiaries, and guarantees from CGML and TMLSA. Interest on the outstanding amount of this facility is charged at US LIBOR plus 3.75% per annum. Commitment fees vary between 1.0 and 1.25% per annum depending on the extent of utilization of the line. No funds were drawn from this facility during the year. 9. Asset Retirement Obligations Federal, state and local laws and regulations concerning environmental protection affect the Company’s operations. Under current regulations, the Company is required to meet performance standards to minimize environmental impact from operations and to perform site restoration and other closure activities. The Company’s provisions for future site closure and reclamation costs are based on known requirements at the present time. It is not currently possible to estimate the impact on operating results, if any, of future legislative or regulatory developments. Year Ended December 31, 2009 Year Ended Chirano Tasiast Total December 31, 2008 Balance, beginning of year $ Change in estimate - Incurred in the year - - - (86 ) Accretion expense Balance, end of year $ The Company has calculated the fair value of the asset retirement obligation using a discount rate of 4.0%. The estimated total future undiscounted cash flows to settle the asset retirement obligations are $10.0 and $5.5 million (December 31, 2008: $11.4 and $4.1 million) for Chirano and Tasiast, respectively, incurred over approximately eight to thirteen years. Share Capital (a) The Company has an unlimited number of without par value common shares authorized for issuance. Shares Issued and Outstanding: Number of Shares Amount Year ended December 31, Balance, beginning of year $ $ Issued by short-form prospectus (i) Issued on exercise of options Fair value of options exercised (ii) - - Balance, end of year $ $ (i) On February 12, 2009, the Company raised gross proceeds of $132.5 million (CAD $165 million) by issuing 22.0 million common shares at a price of CAD $7.50 per share under a short form prospectus financing. On December 11, 2008, the Company raised gross proceeds of $48.6 million (CAD $60 million) by issuing 17,150,000 common shares at a price of CAD $3.50 per share under a short form prospectus financing. (ii) Upon exercise of options the pro-rata carrying value is recognized in share capital and the contributed surplus is reduced accordingly. Share issue costs under the short form prospectus financing completed during the year ended December 31, 2009 totaled $5.6 million (2008: $3.4 million). (b) As at December 31, 2009, the Company had only 1,849 common shares available under its existing stock option plan (the “Plan”) to grant new incentive stock options to directors, officers, employees and consultants of the Company. Accordingly, in the fourth quarter, the Company established a second stock option plan (the “New Plan”) under which the Company has an additional 8 million common shares available to grant stock options to directors, officers, employees and consultants. The New Plan is subject to approval by shareholders. The term of any option granted under both plans is fixed by the Board of Directors and may not exceed 10 years from the date of grant. No optionee shall be entitled to a grant of more than 10% of the Company’s outstanding issued shares. The vesting of options is at the discretion of the Board. A summary of outstanding incentive stock options under both plans as at December 31, 2009 is as follows: Number of outstanding options Weighted average exercise price (CAD $) Weighted average remaining contractual life Exercisable options Range of exercise prices Number of outstanding options Weighted average exercise price (CAD $) $5.56 - $6.25 0.8 year $6.26 - $10.09 2.1 years $10.09 - $13.29 3.7 years 1.9 years Changes in issued and outstanding options under the both plans were as follows: Year ended December 31, 2009 Year ended December 31, 2008 Options outstanding Weighted average exercise price (CAD $) Options outstanding Weighted average exercise price (CAD $) Balance, beginning of year Cancelled (i) (1,025,000 ) - Exercised (3,730,664 ) (1,131,000 ) Forfeited (110,000 ) (425,000 ) Granted (i), (ii) and (iii) Balance, end of year (i) These options were granted subject to shareholders’ approval under the Plan in the early part of 2009 and were subsequently withdrawn. (ii) It includes 1,175,000 stock options granted conditionally under the New Plan at an exercise price of CAD $13.29. The granting of these options is subject to shareholders’ approval. (iii) The weighted average fair value of the options granted during 2009 was $2.66 (2008: $2.32). The fair value related to the options described under (ii) will be measured as at the shareholders’ approval date. The Company uses the Black-Scholes option pricing model in calculating the fair value of stock options. In 2009, the key assumptions used were a risk-free rate of between 0.5% and 2.2% (2008: 1.8% to 3.0%), an expected volatility of between 47% and 80% (2008: 36% to 53%), an expected option life of between one and four years, no dividend payments, and a forfeiture rate of between zero and 12%, adjusted for actual forfeitures if different. At December 31, 2009, there was $1.8 million (December 31, 2008: $1.7 million) of unearned future compensation costs relating to unvested stock options expected to be recognized over the course of the next three years. (c) In the fourth quarter of 2009, the Company established a SAR’s Plan under which the Company can grant SAR’s up to a number equal to 2% of its issued and outstanding common shares to officers, employees and consultants or other eligible participants. Under the SAR’s Plan, SAR recipients are entitled to receive the cash value equal to the increase in the price of Red Back common shares between the time of grant and the time of the exercise of the SAR’s. The term and vesting conditions of any SAR granted under the plan is fixed by the Board of Directors. No SAR recipient is entitled to a grant of SAR’s exceeding 1% of the Company’s outstanding issued shares. Year ended December 31, 2009 Outstanding SAR’s Fair Value Balance, December 31, 2008 - $ - Granted - Change in value - Balance, December 31, 2009 $ Unearned future compensation costs for unvested SAR’s expected to be recognized over the course of the next two years account for $1.2 million (December 31, 2008: $nil) of the above balance. (d) In the fourth quarter of 2009, the Company established a DSU’s Plan under which the Company can grant DSU’s up to a number equal to 1% of its issued and outstanding common shares to non-executive directors of the Board. Under the DSU’s Plan, DSU recipients are entitled to receive the cash value of Red Back common shares at the time of their retirement. The vesting conditions of any DSU granted under the plan are fixed by the Board of Directors. Year ended December 31, 2009 Outstanding DSU’s Fair Value Balance, December 31, 2008 - $ - Granted Change in value - Balance, December 31, 2009 $ (e) In the fourth quarter of 2009, the Company also granted cash-settled share-based awards based on the increase in Red Back’s share price during the period of time in 2009 when no equity-based compensation plan was available to certain officers and employees. The estimated unearned future compensation costs relating to these incentive awards at December 31, 2009 was $4.9 million and is expected to be recognized over the course of the next two years. Contributed Surplus Year Ended December 31, Balance, beginning of year $ $ Fair value of stock-based compensation Fair value of options exercised (5,851 ) (1,639 ) Balance, end of year $ $ Related Party Transactions Transactions for the years ended December 31, 2009 and 2008 and year end balances with related parties not disclosed elsewhere in these financial statements are as follows: (a) Paid $0.5 million (2008: $0.5 million) for management services provided by a company related to the President of the Company. At December 31, 2009 and 2008, $nil was due to this company. (b) Paid $0.4 million (2008: $0.5 million) to a company controlled by a director for management services. At December 31, 2009 and 2008, $nil was due to this company. (c) In 2009, received $1.2 million from the sale of a single gold bar to a company controlled by a director at the then prevailing spot market price of gold. Income Taxes The estimation of the Company’s future tax assets and liabilities involves significant judgment around a number of assumptions. Judgment must be used to determine the Company’s future earning potential, and the expected timing of the reversal of future tax assets and liabilities. Further uncertainties are the result of interpretation of tax legislation in a number of jurisdictions which might differ from the ultimate assessment of the tax authorities. These differences may affect the final amount or the timing of the payment of taxes. Future income taxes reflect the net effects of temporary differences between the carrying amount of assets and liabilities for financial reporting purposes and the amounts recognized for income tax purposes. The significant components of the Company’s estimated future income tax assets and liabilities are as follows: December 31, Future income tax assets: Non-capital loss carry-forwards $ $ Capital assets Deferred expenditures Share issuance costs Valuation allowance (25,423 ) (25,188 ) Future income tax liabilities: Capital assets (24,053 ) (8,241 ) Marketable securities - (732 ) Acquisition of Tasiast (49,117 ) (49,117 ) $ ) $ ) The non-capital loss carry-forwards have expiry dates ranging between 2010 and 2029. The future income tax liability of $49.1 million relates to the excess of the fair value of Tasiast’s net assets over their tax costs, which has been substantially allocated to mineral properties. As the future amortization of this asset for accounting purposes will exceed the equivalent tax deduction, the Company recorded the future tax liability relating to this difference at time of acquisition in 2007. As a result of a tax audit during 2009, CGML received a notice of re-assessment of prior years’ income tax returns denying approximately $90 million of past, current and future income tax deductions and imputing additional revenues of approximately $30 million, both related to the tax treatment of hedge contracts entered into in 2005 as part of the original bank project financing required for the construction of the Chirano Gold Mine. CGML is vigorously defending its original tax filing position. The final outcome of this matter is not determinable at this time. Should the reassessment be ultimately upheld, it would result in the recognition of additional future income tax liabilities of approximately $22 million. Income tax expense differs from the amount that would result from applying the weighted average group statutory tax rates to income before income taxes. These differences are presented in the following table. Year Ended December 31, Net income before income taxes $ $ Tax at the applicable rate of 26.6% (2008: 24.8%) $ $ Non-taxable income (19,768 ) (17,657 ) Unrecognized benefit of current year’s losses Benefit of previously unrecognized items (9,886 ) (8,140 ) Non-deductible expenses Income tax expense (recovery) $ $ ) Segmented Information Year Ended December 31, 2009 Ghana Mauritania Others Total Gold revenues $ $ $
